DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on January 06, 2021 have been entered.
The previously raised drawing objection has been withdrawn in light of the amendment submitted by the Applicant on January 06, 2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 3, 6, 8, 11-14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Choi (US 20190038000 A1).

Regarding claim 1, A cosmetic applicator comprising: a resilient body (Fig. 1# 10) having a proximal portion and a distal portion (Annotated Fig. 12) , where the proximal portion is shaped for gripping with fingers of a user to allow the distal portion to be applied to a skin of the user (Annotated Fig. 12 below and paragraph 0033); a surface of the resilient body that contacts the skin when applied by the user comprising a first resilient portion (Annotated Fig. 4A below # 120) and a second resilient portion Annotated Fig. 4A below # 110 ) that forms a pattern in the first resilient portion (Fig. 4A below), wherein the first resilient portion (120) has a first functional parameter and the second resilient portion has a second functional parameter (Paragraph 0041. The office interprets  the first functional parameter by “the first regions having the protrusion units 121 formed therein provides the skin contact layer 110 with a stronger applied pressure than the second regions”) and the second resilient portion (Fig. 4A below) has a second functional parameter (Paragraph 0047. The office interprets the second functional parameter by “the second portions 112 having a low absorbing power”).  

    PNG
    media_image1.png
    563
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    786
    media_image2.png
    Greyscale

Fig. 4A

Regarding claim 2, Choi discloses the claimed invention of claim 1. Choi further discloses the first functional parameter and the second functional parameter are selected from a group of material density (See Paragraph 0064 for material density of the 1st functional parameter and paragraph 0036 for material density of the 2nd functional parameter), material thickness (Figure 4A above).

Regarding claim 3, Choi discloses the claimed invention of claim 1. Choi further discloses the pattern is selected from a group of adjacent lines, squares (Figures 3, and 4A).

Regarding claim 6, Choi discloses the claimed invention of claim 1. Choi further discloses an outer surface of the first resilient portion is raised above an outer surface of the second resilient portion (Fig. 4A below).

    PNG
    media_image3.png
    433
    786
    media_image3.png
    Greyscale

Fig. 4A

Regarding claim 8, Choi discloses the claimed invention of claim 1. Choi further discloses a surface portion (110) comprises a first layer (Fig. 4A above. # 112) and a second layer (Fig. 4A above. # 111) having different porous characteristics (Paragraph 0033).

Regarding claim 11, Choi discloses a cosmetic applicator comprising: a resilient body (Fig. 1# 10) having a proximal portion and a distal portion (Annotated Fig. 12 above), where the proximal portion is shaped for gripping with fingers of a user to allow the distal portion to be applied to a skin of the user (Annotated Fig. 12 below); a surface portion of the resilient body that contacts the skin when applied by the user (Annotated Fig. 12 above. “the surface is interpreted by the distal portion surface), comprising a first elastomeric portion (# 120. Fig. 4A above and paragraph 0039 “The elastic layer 120 is positioned in rear of the skin contact layer 110, and is divided into first regions and second regions. The first regions have protrusion units 121”)  # 110. Fig. 4A above and paragraph 0038 “the material for the skin contact layer 110 may include silicone elastomer, nitrile rubber”) arranged in a pattern within the first elastomeric portion (Fig. 4A above), wherein the first elastomeric portion has an outer surface that is raised above an outer surface of the second elastomeric portion (Fig. 4A above).  

Regarding claim 12, Choi discloses the claimed invention of claim 11. Choi further discloses the pattern is selected from a group of adjacent lines, squares (Figures 3, 4A).

Regarding claim 13, Choi discloses the claimed invention of claim 11. Choi further discloses the first elastomeric portion (120) has a first functional parameter (Paragraph 0041. The office interprets the first functional parameter by “the first regions having the protrusion units 121 formed therein provides the skin contact layer 110 with a stronger applied pressure than the second regions”) and the second elastomeric portion (110) has a second functional parameter (Paragraph 0047. The office interprets the second functional parameter by “the second portions 112 having a low absorbing power”). 

Regarding claim 14, Choi discloses the claimed invention of claim 13. Choi further discloses the first functional parameter and the second functional parameter are selected from a group of material density (See Paragraph 0064 for material density of the 1st functional parameter and paragraph 0036 for material density of the 2nd functional parameter), and material thickness (Figure 4A above)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190038000 A1) in view of Gordon et al (US 20140100589 A1).

Regarding claim 4, Choi discloses the claimed invention of claim 1. Choi does not explicitly discloses the surface of the resilient body in a repose state is smooth. 
Gordon teaches a personal caring articles with smooth surface to provide a user the ability to readily achieve the desired degree of cleansing and/or exfoliation (Abstract), and to further provide a clean skin surface of the user prior and during applying cosmetic materials. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic blender of Choi be made with smooth surface of the personal caring articles as taught by Gordon to provide a user the ability to readily achieve the desired degree of cleansing and/or exfoliation, and to further provide a clean skin surface of the user prior and during applying cosmetic materials. 
 
Regarding claim 5, Choi discloses the claimed invention of claim 1. Choi does not explicitly disclose the surface of the resilient body in a repose state is textured. Gordon further teaches a personal caring articles with textured surface (paragraph 0037.
Claims 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190038000 A1) in view of Chaillet-Piquand et al (US 20190059548 A1).
Regarding claim 7, Choi discloses the claimed invention of claim 1. Choi does not disclose a surface portion is removable from a core portion of the resilient body. Chaillet-Piquand teaches a surface portion (28) is removable from a core portion (24) of the resilient body (Paragraph 0002. The office interprets the cover # 28 as the surface portion) for application or removal of certain cosmetic formulations that cannot otherwise be applied or removed with the core, and/or to provide a different sensorial experience during application than would happen with the core alone (Paragraph 0068).  
It would have been obvious to one having ordinary skill in the art before the effective filing date the have the cosmetic applicator of Choi be made with the removable surface cover of as taught by Chaillet-Piquand for application or removal of certain cosmetic formulations that cannot otherwise be applied or removed with the core, and/or to provide a different sensorial experience during application than would happen with the core alone.

Regarding claim 15, Choi discloses the claimed invention of claim 12. Choi further disclose the surface portion includes a foam layer (110. Paragraph 0038) that overlies a patterned inner surface (Fig. 2). However, Choi does not explicitly disclose
foam layer is detachable from the resilient body. Chaillet-Piquand further teaches foam layer (cover 28. Paragraph 0073) is detachable (claim 20) from the resilient body.
 
Regarding claim 16, Choi discloses the claimed invention of claim 15. Choi further discloses the foam layer is a uniform material (Paragraph 0038 “The skin contact layer 110 may be formed of a porous material, and may be particularly formed of a foam” “Further, the skin contact layer 110 itself may be a multilayer structure formed of the same material” The office interprets uniform material by the same material).

Regarding claim 17, Choi discloses the claimed invention of claim 15. Choi further discloses the foam layer comprises first and second foam materials with different porosities (Fig. 4A above. # 111 and 112).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190038000 A1) in view of Chaillet-Piquand et al (US 20190059548 A1), further in view of Omoto (US 20180325243 A1).

Regarding claim 9, Choi and Chaillet-Piquand disclose the claimed invention of claim 7 except the core portion has a fluid impermeable surface. Omoto teaches a facial pad with film (2) with water- impermeable property surface so there is no possibility that the beauty material penetrates into the sheet body (paragraph 0022) and to prevent the absorbed cosmetic material from leaking to the outside once under applied pressure. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Choi and Chaillet-Piquand be made with the fluid impermeable surface as taught by Omoto so there is no possibility that the beauty material penetrates into the sheet body and to prevent the absorbed cosmetic material from leaking to the outside once under applied pressure. 

Response to Arguments
Applicant's arguments filed  on January 1, 2020 with respect to claims 1- 9 and 11- 17 have been fully considered but they are not persuasive: 
Applicant asserts that both claims 1 and 11 respectively require: a surface of the resilient body that contacts the skin when applied by the user comprising a uniform first resilient portion and a uniform second resilient portion that forms a pattern in the first resilient portion, wherein the first resilient portion has a first functional parameter and the second resilient portion has a second functional parameter 8 of 11Application No.: 16/727,605Attorney Docket No.: SHDDNZ01300and a surface portion of the resilient body that contacts the skin when applied by the user, comprising a uniform first elastomeric portion and a uniform second elastomeric portion arranged in a pattern within the first elastomeric portion, wherein the first elastomeric portion has an outer surface that is raised above an outer surface of the second elastomeric portion. 
In response, the examiner notes that neither claim 1 or 11 require a uniform first resilient portion, a uniform second resilient portion, a uniform first elastomeric portion and a uniform second elastomeric portion, because claim 1 and 11 do not include such claim language. 

Applicant asserts that the elastic portion 120 of Choi does not contact the skin of the patient and does contain any second portion as recited by claims 1 or 11. 
In response, the examiner notes that Choi in Fig.12 shows the elastic portion 120 does touch the skin of the user (fingers of the user’s skin are touching the elastic portion 120). Claims 1 or 11 recite a surface of the resilient body, which include the first resilient portion and the second resilient portion. The resilient body as disclose by Choi is # 10 
Applicant asserts that Choi simply does not teach or suggest any resilient body having a proximal portion and a distal portion, where the proximal portion is shaped for gripping with fingers of a user to allow the distal portion to be applied to a skin of the user.
In response, examiner note that the proximal portion as shown by the annotated Fig.12 above is shaped and adapted for gripping with the user’s finger similar to what is disclosed by the applicant’s claim and specification (Paragraph [0052] “blender 100 corresponding to the invention which is adapted for gripping with a user's fingers and then typically used in a dabbing or stippling motion to blend and apply cosmetic materials to a recipient's face). The distal portion is also shown in the annotated Fig. 12 above (# 110) and can be applied to a skin of the user (Paragraph [0033] The skin contact layer 110 plays a role of absorbing a cosmetic material and delivering the cosmetic material to the skin).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772